                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    CHARLESTON DIVISION

IN RE:      BOSTON SCIENTIFIC CORP.,
            PELVIC REPAIR SYSTEMS
            PRODUCTS LIABILITY LITIGATION                                    MDL 2326


THIS DOCUMENT RELATES TO:

PATRICIA NORTH,

                                       Plaintiff,

v.                                                             Civil Action No. 2:15-cv-05596

BOSTON SCIENTIFIC CORPORATION,

                                       Defendant.


                          MEMORANDUM OPINION AND ORDER


         On March 15, 2018, a Suggestion of Death was filed by plaintiff's counsel suggesting the

death of Patricia North during the pendency of this civil action. [ECF No. 10].

         Pursuant to Federal Rule of Civil Procedure 25(a) and Pretrial Order (“PTO”) # 191

(Requirements for Counsel to Deceased Plaintiffs) filed in In re: Boston Scientific Corp., Pelvic

Repair System Products Liab. Litig., 2:12-md-2326 [ECF No. 6406], the time to substitute a proper

party for the deceased party has expired and there has been no motion to substitute the deceased

party. Patricia North is the only plaintiff named in this civil action.

         The court ORDERS that pursuant to Rule 25(a) and PTO # 191, this case is DISMISSED

without prejudice and STRICKEN from the docket. Any pending motions are DENIED as moot.
       The court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.

                                          ENTER: March 18, 2020




                                             2
